                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                       Case No. 17-23808-Civ-SCOLA/TORRES


NATHAN WOODDY,

             Plaintiff,

v.

DELTA AIR LINES, a Delaware
corporation,

            Defendant.
_________________________________________/

 ORDER ON PLAINTIFF’S MOTION TO STRIKE DEFENDANT’S EXHIBIT

      This matter is before the Court on Nathan Wooddy’s (“Plaintiff’”) motion to

strike an exhibit to Delta Air Lines, Inc’s (“Defendant”) motion for summary

judgment. [D.E. 65]. Defendant responded to Plaintiff’s motion on October 30, 2018

[D.E. 68] to which Plaintiff did not reply. Therefore, Plaintiff’s motion is now ripe for

disposition. After careful consideration of the motion, response, relevant authority,

and for the reasons discussed below, Plaintiff’s motion is DENIED.

                                    I. ANALYSIS

      On January 5, 2018, the Court entered an Order consolidating this case with

the related action, Garcia v. Delta Air Lines (Case No. 17-23807) for discovery

purposes only. [D.E. 21]. The Order held that all discovery related findings should

be filed in the Garcia action in front of Judge Williams. On January 16, 2018, Judge




                                           1
Williams entered an Order setting the trial and pretrial deadlines in this matter.

[D.E. 22].1 The Order required Defendant to furnish its witness lists to Plaintiff on

or before February 16, 2018 and to supplement any discovery responses within ten

(10) days of receipt or other notice of new or revised information. Id. On September

18, 2018, Defendant filed a motion for summary judgment with an exhibit. The

exhibit was the declaration of Michelle Parker (“Parker”), who serves as a human

resource (“HR”) managing director for Defendant.         Because Defendant failed to

disclose Parker as a witness in its Rule 26(a) disclosures, Plaintiff seeks to strike the

exhibit in its entirety.

       Plaintiff argues that Parker’s declaration should be stricken because he was

not aware that Parker had discoverable information or her involvement in this case.

Plaintiff also claims that Defendant failed to substantially justify its failure to

disclose Parker during the discovery period. And by withholding knowledge about

Parker’s involvement in Plaintiff’s termination, Plaintiff argues that he has been

deprived of his right to obtain information that could have been used to support his

allegations. Because Defendant failed to provide a substantial justification for its

failure to disclose Parker, Plaintiff concludes that Parker’s declaration must be

excluded.

       Defendant agrees that it failed to disclose Parker as a witness but claims that

the failure to do so was harmless for several reasons. First, Defendant argues that



1      This docket entry is located on the Garcia docket in case no. 17-23807.




                                           2
Plaintiff must have known that Parker had discoverable information because the HR

termination recommendations contained Parker’s signature and these documents

were provided to Plaintiff before this lawsuit was filed. Defendant also claims that

Plaintiff testified at his deposition (1) that he knew about Parker, (2) that he

understood that Parker was involved in the decision to terminate him, (3) that he

contacted Parker multiple times during the pendency of the investigations, and (4)

that he submitted a written statement to Parker offering explanations for his

absences.

      Second, Defendant disagrees that Plaintiff was prejudiced because Plaintiff

failed to depose Pardo and Thomas – who were directly involved in Plaintiff’s

discharge – notwithstanding the fact that Defendant agreed to allow Plaintiff to

depose witnesses after the close of discovery. Defendant believes that it defies logic

for Plaintiff to suggest that he would have deposed Parker (who Defendant claims

was the least involved of the HR managers) if Defendant listed Parker in its Rule

26(a) disclosures.

      Third, Defendant states that there was no new evidence presented in Parker’s

declaration to find that Plaintiff was prejudiced. Instead, Defendant argues that

Parker’s declaration was brief, duplicative of the testimony of Parker’s colleagues,

and served merely to authenticate the termination recommendations she signed.

Parker’s declaration was purportedly included merely to provide the Court with

supporting declarations from all three of the HR managers who signed off on the




                                          3
written termination recommendations.         Therefore, Defendant concludes that the

failure to disclose Parker was harmless.

      A party must supplement or correct its initial disclosures “in a timely manner

if the party learns that in some material respect the disclosure or response is

incomplete or incorrect, and if the additional or corrective information has not

otherwise been made known to the other parties during the discovery process or in

writing.” Fed. R. Civ. P. 26(e)(1)(A).      If a party fails to timely supplement its

disclosures, as required by Rule 26(e), “the party is not allowed to use that

information or witness to supply evidence on a motion, at a hearing, or at a trial,

unless the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1).

A court, “[i]n addition to or instead of this sanction,” may order “payment of the

reasonable expenses, including attorney’s fees, caused by the failure,” “may inform

the jury of the party’s failure,” or “may impose other appropriate sanctions, including

any of the orders listed in Rule 37(b)(2)(A)(i)-(vi).” Fed. R. Civ. P. 37(c)(1). The “party

who is alleged to have failed to comply with Rule 26 bears the burden to show that

its actions were substantially justified or harmless.” Parrish v. Freightliner, LLC,

471 F. Supp. 2d 1262, 1268 (M.D. Fla. 2006). Courts consider “the non-disclosing

party’s explanation for its failure to disclose, the importance of the information, and

any prejudice to the opposing party if the information had been admitted.” Lips v.

City of Hollywood, 350 F. App’x 328, 340 (11th Cir. 2009).




                                            4
      Substantial justification is “justification to a degree that could satisfy a

reasonable person that parties could differ as to whether the party was required to

comply with the disclosure request.” S.O.S. Resource Services, Inc v. Bowers, 2015

WL 6735540, at *1 (S.D. Fla. Nov. 4, 2015). A failure to make the required disclosures

is harmless when there is no prejudice to the party entitled to receive the disclosure.

Id. The party failing to comply with Rule 26(a) bears the burden of establishing that

nondisclosure was either substantially justified or harmless, id., and the Court has

discretion in deciding whether to impose sanctions if a party fails to comply with the

disclosure requirements. See Warren v. Delvista Towers Condominium Ass’n, Inc.,

2014 WL 3764126, at *2 (S.D. Fla. July 30, 2014) (citing Jackson v. Harvard Univ.,

900 F.2d 464, 468-69 (1st Cir. 1990)). The purpose behind Rule 37 is “to prevent the

‘sandbagging’ of an opposing party with new evidence.” King v. Cessna Aircraft Co.,

2010 WL 11505695, at *1 (S.D. Fla. May 7, 2010) (citing Ebewo v. Martinez, 309 F.

Supp. 2d 600, 607 (S.D.N.Y. 2004)).

      After reviewing the record and the arguments presented, Defendant’s failure

to comply with Rule 26 was harmless. Parker, Pardo, and Thomas were the three HR

managers involved in Plaintiff’s termination.      The investigation into Plaintiff’s

alleged misconduct involved Defendant’s HR Department and the In-Flight Services

(“IFS”) Department. During the investigation, Pardo prepared written termination

recommendations on behalf of Defendant’s HR department. [D.E. 54-19]. Thomas,

who was directly involved in the investigation, agreed and signed off on Pardo’s




                                          5
recommendations. [D.E. 54-20; 54-21]. Parker, who was not directly involved in the

investigation, unlike Pardo or Thomas, merely reviewed the findings and concurred

with the written recommendations. [D.E. 54-20; 54-22]. The IFS Department also

prepared written recommendations on Plaintiff’s alleged misconduct and Defendant

provided Plaintiff with the written recommendations both prior and after the filing of

this lawsuit.

      Plaintiff states that Defendant’s failure prejudiced him from deposing Parker

before the discovery deadline. Plaintiff’s argument, however, lacks merit because he

failed to depose Thomas and Pardo, who were both disclosed in Defendant’s 26(a)

disclosures. And unlike Parker, Thomas and Pardo were personally involved in the

investigations of Plaintiff’s alleged misconduct. Therefore, if Plaintiff wanted to

discover more information about his termination, he would have deposed Pardo or

Thomas.

      Plaintiff also claims that Defendant’s omission was harmful because of

Parker’s relevance and knowledge. We disagree. The information Parker shared in

her declaration is merely a reiteration of what Pardo and Thomas declared. The

exhibit essentially concurs with the recommendations of Pardo, Thomas, and the IFS.

Indeed, the exhibit does not include any new information, nor does it appear that

Parker would be able to offer any additional information about the investigation.

Defendant also did not intend to call Parker as a witness due to her limited role in

Plaintiff’s termination as Defendant merely filed the exhibit as a supporting




                                          6
declaration for Plaintiff’s written termination. This means that, even if we granted

Plaintiff’s motion and struck the exhibit, the information available in the case would

remain unchanged. And the final reason Plaintiff’s motion is unpersuasive is because

Plaintiff knew about Parker’s relevance during discovery. See Graley v. TZ Ins. Sols.,

LLC, 2016 WL 4595066, at *4 (M.D. Fla. Sept. 2, 2016) (“[O]nce a witness is disclosed

through discovery or otherwise, it is the duty of the party prosecuting or defending

the case to investigate the case in due diligence.”). Because Defendant has met its

burden in establishing that its omission was harmless, Plaintiff’s motion to strike is

DENIED.

                                    II. CONCLUSION

      For the foregoing reasons, it is hereby ORDERED AND ADJUDGED that

the Plaintiff’s motion to strike Defendant’s exhibit is DENIED. [D.E. 65].

      DONE AND ORDERED in Chambers at Miami, Florida this 15th day of

January, 2019.

                                              /s/ Edwin G. Torres
                                              EDWIN G. TORRES
                                              United States Magistrate Judge




                                          7
